Title: From James Madison to Ferdinand R. Hassler, 3 December 1825
From: Madison, James
To: Hassler, Ferdinand R.


        
          Dr. Sir
          Decr 3. 1824 [1825]
        
        I have recd yr. favor of Novr. 25. with a copy of the papers relating to the Survey of the Coast for which I return my thanks. Not being able to bestow on them a critical examination, I might infer in part the merit of what has been done from the Scientific & other qualifications, a confidence in which led to your Selection for the important Work. With an expression of my continued esteem & respect I pray you to be assured of my good wishes.
      